DETAILED ACTION
Claim Objections
Claims 1-8 are objected to because of the following informalities:  in line 12 of claim 1, the claim recites “a detection circuitry that configured to…”. The word “that” should be deleted.  Appropriate correction is required. Remaining claims are included for their dependency from claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding section” in claim 1-8 and 10 interpreted as a top ring [0064] and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark-Phelps (prev. presented US 6293845) in view of Wakabayashi (prev. presented US 6609962).
Regarding claim 1, Clark-Phelps teaches a polishing apparatus (abstract, Fig 1) for polishing between a polishing pad (pad Fig 1) and a polishable object disposed opposed to the polishing pad (wafer is in the head Fig 1, col 3, ln 65 to col 4, ln 3), the polishing apparatus comprising: a polishing table that can hold the polishing pad (platen with pad Fig 1); a first electric motor that can drive to rotate the polishing table (platen motor col 3, ln 60); a holding section that can hold the polishable object and press the polishable object against the polishing pad (head Fig 1); a second electric motor that can drive to rotate the holding section (head motor col 3, ln 60); a swing arm that holds the holding section (carousel Fig 1); a third electric motor that can swing the swing arm around a swing center on the swing arm (col 3, ln 60-61 carousel motor); a detection circuitry configured to detect a current value of one of the first, second and third electric motors and/or a torque command value of the one electric motor and can generate a first output (current detector col 3, ln 65 to col 4 ln 5 and col 5, ln 35-43), and a change detection circuitry (detection system col 5 ln 37-42, note that the Luxtron Optima 9300 end-point detections system is a computer program and computer) that can increase a change amount of the first output while causing the polishable object to swing around the swing center on the swing arm and polishing the polishable object, and can detect a 
Regarding claim 2, the fist output can be continuous and thus synchronized with the swing motion of the swing. Further It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 3, the fist output can be continuous and thus synchronized with the fluctuation of the arm torque added to the swing arm regarding the swing center. Further It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, the change detection circuitry can increase the change amount by multiplying the output by a constant (col 13, ln 10-col 14, ln 45 teaches the change detection section may perform adjustments to the measured values).
Regarding claim 5, the change detection circuitry can perform averages to reduce the noise (col 13, ln 30-45).
Regarding claim 6, the change detection circuitry can perform end point detection based on a change in the detected frictional force (col 4, ln 1-10).
Regarding claim 7, the change detection circuitry amplifies the first output or adds a predetermined value and can increase the change amount of the first output (col 13, ln 10-col 14, ln 45 teaches the change detection section may perform adjustments to the measured values).
Regarding claim 8, the change detection circuitry can obtain an amount of the fist output subjected to smoothing (col 13, ln 30-45).

Regarding claim 10, Clark-Phelps in view of Wakabayashi remains as applied to the analogous limitations of the apparatus of claim 1. Clark-Phelps has taught a computer program on non-transitory recording medium to function as a change detection means to detect a change in the frictional force between the pad and the object (col 3, ln 60 to col 5 ln 34) (col 3, ln 35-43). Clark-Phelps fails to teach controlling the apparatus to control polishing and fails to teach the program commands the computer to increases the change amount while swinging the polishable object around the swing center on a swing arm. Addressing the same problem of polishing and control of a polishing apparatus (abstract and col 1, ln 5-12), Wakabayashi teaches a controller (48 Fig 4) for controlling the polishing apparatus (col 11, ln 35-45) which controls the polishing by the apparatus (col 11, ln 35-45). Wakabayashi further teaches that the motor current is detected and the signal is processed (col 12, ln 15-30) as part of endpoint detection and demonstrates that the change in signal increases over processing time (Fig 10 and col 12, ln 45-55). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus and control program of Clark-Phelps to include the functions of controlling the polishing because this allows for an automation of the processing and to increase the change amount during polishing because this is a direct function of continuing to process the substrate. Further, Wakabayashi has demonstrated it is known to process the signal to .
Response to Arguments
Applicant's arguments filed 07/06/2021, hereinafter reply, have been fully considered but they are not persuasive.
Applicant argues (reply p7-8) that Clark-Phelps does not teach the amended limitations regarding “configured to” this has been addressed by the new obviousness rejection including Wakabayashi to teach the increase of the change detection signal. Further, the claim is presented is inclusive of the change increasing as polishing increases. Applicant may wish to amend the claim to include details of the increase so as to avoid invoking this interpretation. Note that remaining dependent claims regarding mathematical functions to increase the signal have retained the use of “can” rather than “configured to”.
Applicant argues that the change to Clark-Phelps would render it unsuitable for its purpose (reply p9). Examiner respectfully disagrees. The change in frictional force is the signal to stop for Clark-Phelps as indicated by the cited portion of Clark-Phelps. However, the earlier recited changes in output are changes in response to a monitored current and a generated signal output based on the monitored, not changing the applied current. Clark-Phelps by teaching using it for endpoint determination teaches these changes are a result of the changes in frictional force. Therefore, examiner respectfully disagrees that using the control program of Wakabayshi to automate the process functionally alters Clark-Phelps as applicant’s arguments assert. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0343594 teaches endpoint detection signal processing monitoring (abstract and Fig 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716